DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An action on the merits for claims 1-5 is set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite over, the phrase “determining cross contamination”.  In particular the steps of the claims teach determining a ratio, however, the method steps do not provide how to take this ratio and determine contamination.  
Claims 1-5 are indefinite over the steps of amplifying with primers, hydrolyzing oligonucleotide probes and detecting a labeling means binding to the probes.  In particular the steps require hydrolyzing, however, it never requires the binding of probes to the amplified product of the human and mouse papola gene.  Further, it is not clear that the amplification is performed in the same sample and therefore it is not clear if the ratio is determined in one sample or multiple samples.  
Claims 1-5 are indefinite over “measured by a method of a patient derived xenograft model”.  It is not clear how a xenograft model determines a ratio.  As such it is not clear how this “is measured” limits the metes and bounds of the claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 are rejected under 35 U.S.C. 101 101 because the claimed invention is directed to an abstract idea (determining cross contaimentation and ratio) without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
   Regarding Step 2A, prong one, the claims recite the judicial exception of an abstract idea (determining cross contamination and ratio) which can be interpreted as a mental step.  In particular these merely appear to require data manipulation using common methods of data analysis that could be performed mentally.    

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).   The recitation of amplfying, hydrolyzing and detecting are considered routine steps of PCR analysis. As noted below these steps are considered routine steps.  The step of “wherein a ratio” is considered an abstract idea as it is just a comparison of the amount of one gene to another.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of amplifying using primers by a PCR method, hydrolyzing probes and detecting a labeling means are using known and conventional assays.  This is evidenced by Alcoser et al. (BMC Biotechnology 2011 Vol 11 p. 124), which teaches real time PCR using the recited steps to determining relative amounts of a human and mouse sample (p. 3-4).  Although Alcoser et al does not teach the papola gene, this gene is a naturally occurring gene in the population and therefore it is routine to detect known targets that are present in the human and mouse genome.  
Further the dependent claims further limit the claims to PCR method steps, which as discussed above are routine and conventional.    

For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634